                                           Case 1:20-cv-01896-RMI Document 6 Filed 04/17/20 Page 1 of 5




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                           EUREKA DIVISION

                                   4

                                   5     VICTOR MELESIO LOZADA,                              Case No. 20-cv-01896-RMI
                                   6                    Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH LEAVE
                                   7             v.                                          TO AMEND
                                   8     SANTA ROSA POLICE DEPARTMENT,
                                         et al.,
                                   9
                                                        Defendants.
                                  10

                                  11          Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He has

                                  12   been granted leave to proceed in forma pauperis (dkt. 5) and has consented to the jurisdiction of a
Northern District of California
 United States District Court




                                  13   Magistrate Judge (dkt. 4).

                                  14                                              DISCUSSION

                                  15          Standard of Review

                                  16          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  17   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  18   1915A(a). In its review, the court must identify any cognizable claims, and dismiss any claims

                                  19   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  20   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  21   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  22   Cir. 1990).

                                  23          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  24   claim showing that the pleader is entitled to relief. Specific facts are not necessary; the statement

                                  25   need only “‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

                                  26   rests.’”” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). Although in order to state

                                  27   a claim a complaint “does not need detailed factual allegations, a plaintiff's obligation to provide

                                  28   the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a
                                           Case 1:20-cv-01896-RMI Document 6 Filed 04/17/20 Page 2 of 5




                                   1   formulaic recitation of the elements of a cause of action will not do. Factual allegations must be

                                   2   enough to raise a right to relief above the speculative level . . . .” Bell Atlantic Corp. v. Twombly,

                                   3   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   4   claim to relief that is plausible on its face.” Id. at 570. The United States Supreme Court has

                                   5   recently explained the “plausible on its face” standard of Twombly: “While legal conclusions can

                                   6   provide the framework of a complaint, they must be supported by factual allegations. When there

                                   7   are well-pleaded factual allegations, a court should assume their veracity and then determine

                                   8   whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

                                   9   (2009).

                                  10             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

                                  11   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  12   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,
Northern District of California
 United States District Court




                                  13   487 U.S. 42, 48 (1988).

                                  14             Legal Claims

                                  15             Plaintiff alleges that he was improperly arrested and the arresting police officer falsified

                                  16   information, and he seeks monetary damages. A claim of unlawful arrest is cognizable under §

                                  17   1983 for violation of the Fourth Amendment’s prohibition against unreasonable search and seizure

                                  18   if the complaint alleges that the arrest was without probable cause or other justification. See

                                  19   Pierson v. Ray, 386 U.S. 547, 555-558 (1967); Yousefian v. City of Glendale, 779 F.3d 1010, 1014

                                  20   n.1. (9th Cir. 2015) (absence of probable cause is essential element of § 1983 false arrest claim).

                                  21   And a claim of unlawful detention/imprisonment is cognizable under § 1983 for violation of the

                                  22   Fourteenth Amendment’s guarantee of due process if the arrest was without probable cause or

                                  23   other justification and the defendant knew or should have known that plaintiff was entitled to

                                  24   release. See Baker v. McCollan, 443 U.S. 137, 142-145 (1979); Lee v. County of Los Angeles, 250

                                  25   F.3d 668, 684-85 (9th Cir. 2001) (plaintiff stated due process claim where police allegedly

                                  26   arrested plaintiff’s son without probable cause, detained him without verifying that he was the

                                  27   person for whom police had an arrest warrant, despite his obvious mental incapacity, and detained

                                  28   him for one day before extradition hearing, which led to his incarceration in another state for two
                                                                                            2
                                           Case 1:20-cv-01896-RMI Document 6 Filed 04/17/20 Page 3 of 5




                                   1   years); but cf. Gant v. County of Los Angeles, 772 F.3d 608, 619, 621-22 (9th Cir. 2014) (because

                                   2   plaintiff did not inform defendants of his mistaken identity and because he received a prompt

                                   3   hearing, his due process claim based on unlawful post-arrest detention failed).

                                   4          In order to recover damages for an allegedly unconstitutional conviction or imprisonment,

                                   5   or for other harm caused by actions whose unlawfulness would render a conviction or sentence

                                   6   invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction or sentence has been reversed

                                   7   on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

                                   8   make such determination, or called into question by a federal court’s issuance of a writ of habeas

                                   9   corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). A claim for damages bearing that

                                  10   relationship to a conviction or sentence that has not been so invalidated is not cognizable under §

                                  11   1983. Id. at 487.

                                  12          In Wallace v. Kato, 549 U.S. 384, 393 (2007), the Court held that the “Heck rule for
Northern District of California
 United States District Court




                                  13   deferred accrual is called into play only when there exists ‘a conviction or sentence that has not

                                  14   been . . . invalidated,’ that is to say, an ‘outstanding criminal judgment.’” Id. at 391-93 (quoting

                                  15   Heck, 512 U.S. at 486-87). The Heck rule delays accrual only if there is an existing conviction on

                                  16   the date the statute of limitations begins to run, which in the case of wrongful arrest or wrongful

                                  17   imprisonment claims is when the plaintiff's confinement is no longer without legal process, but

                                  18   rather becomes a confinement pursuant to legal process – that is, for example, when he or she is

                                  19   bound over by a magistrate or arraigned on charges. Id. at 389-90. The Court stated that the

                                  20   contention that “an action which would impugn an anticipated future conviction cannot be brought

                                  21   until that conviction occurs and is set aside” goes “well beyond Heck” and rejected it. Id. at 393

                                  22   (italics in original). Although the Court was only considering when the statute of limitations began

                                  23   running on a false arrest/false imprisonment claim, the discussion quoted suggests that Heck does

                                  24   not apply if there is no extant conviction – for instance, if plaintiff has only been arrested or

                                  25   charged.

                                  26          If a plaintiff files a § 1983 false arrest claim before he or she is convicted, or files any other

                                  27   claim related to rulings that likely will be made in a pending or anticipated criminal trial, it is

                                  28   within the power of the district court, and accords with common practice, to stay the civil action
                                                                                          3
                                            Case 1:20-cv-01896-RMI Document 6 Filed 04/17/20 Page 4 of 5




                                   1   until the criminal case or the likelihood of a criminal case is ended. Id. at 393-94. If the plaintiff is

                                   2   then convicted, and if the stayed civil suit would impugn that conviction, Heck requires dismissal;

                                   3   otherwise, the case may proceed. Id. at 394.

                                   4           Local governments are “persons” subject to liability under 42 U.S.C. § 1983 where official

                                   5   policy or custom causes a constitutional tort, see Monell v. Dep’t of Social Servs., 436 U.S. 658,

                                   6   690 (1978); however, a city or county may not be held vicariously liable for the unconstitutional

                                   7   acts of its employees under the theory of respondeat superior. See Board of Cty. Comm'rs. of

                                   8   Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691. To impose municipal

                                   9   liability under § 1983 for a violation of constitutional rights resulting from governmental inaction

                                  10   or omission, a plaintiff must show: “(1) that he possessed a constitutional right of which he or she

                                  11   was deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate

                                  12   indifference to the plaintiff's constitutional rights; and (4) that the policy is the moving force
Northern District of California
 United States District Court




                                  13   behind the constitutional violation.” Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470,

                                  14   1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989) (internal

                                  15   quotation marks omitted).

                                  16           Plaintiff states that he was improperly arrested on November 12, 2019, after the arresting

                                  17   officer falsified information so Plaintiff would be charged with a felony. He argues that the initial

                                  18   allegations involved theft, but he was charged with robbery. Plaintiff is currently in custody.

                                  19   Plaintiff cannot obtain money damages unless the charges were dropped, or the conviction has

                                  20   been expunged. If the prosecution is ongoing, this case must be stayed until the criminal case is

                                  21   finished. The complaint is dismissed with leave to amend to provide more information about the

                                  22   status of the criminal case and if plaintiff is in custody related to this arrest.

                                  23           Plaintiff also names the Santa Rosa Police Department as defendant. The court assumes

                                  24   that Plaintiff wishes to name Sonoma County as defendant. To properly plead a claim under

                                  25   Monell, it is insufficient to allege simply that a policy, custom, or practice exists that caused the

                                  26   constitutional violations. AE v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012). Pursuant

                                  27   to the more stringent pleading requirements set forth in Iqbal, 556 U.S. at 670, and Twombly, 550

                                  28   U.S. at 553-56, a plaintiff suing a municipal entity must allege sufficient facts regarding the
                                                                                            4
                                            Case 1:20-cv-01896-RMI Document 6 Filed 04/17/20 Page 5 of 5




                                   1   specific nature of the alleged policy, custom or practice to allow the defendant to effectively

                                   2   defend itself, and these facts must plausibly suggest that plaintiff is entitled to relief. AE, 666 F.3d

                                   3   at 636-37 (citing Starr, 652 F.3d at 1216, which summarized new pleading standards derived from

                                   4   Iqbal, Twombly and related Supreme Court decisions). In an amended complaint, Plaintiff should

                                   5   provide more information if he seeks to present a Monell claim. He must also add Sonoma County

                                   6   as defendant.

                                   7                                               CONCLUSION

                                   8            The complaint is DISMISSED with leave to amend in accordance with the standards set

                                   9   forth above. The amended complaint must be filed within twenty-eight (28) days of the date this

                                  10   order is filed and must include the caption and civil case number used in this order and the words

                                  11   AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces

                                  12   the original complaint, Plaintiff must include in it all the claims he wishes to present. See Ferdik v.
Northern District of California
 United States District Court




                                  13   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original

                                  14   complaint by reference. Failure to amend within the designated time will result in the dismissal of

                                  15   this case.

                                  16            It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court informed

                                  17   of any change of address by filing a separate paper with the clerk headed “Notice of Change of

                                  18   Address,” and must comply with the court's orders in a timely fashion. Failure to do so may result

                                  19   in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  20   41(b).

                                  21            IT IS SO ORDERED.

                                  22   Dated: April 17, 2020

                                  23

                                  24
                                                                                                       ROBERT M. ILLMAN
                                  25                                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                           5
